              Case 6:21-cr-00011-RCJ         Document 71       Filed 02/24/21    Page 1 of 4




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF OREGON

 8   UNITED STATES,                                  ) Case No.: 6:21-cr-00011-RCJ
                                                     )
                                                     )
 9                         Plaintiffs,               )
                                                     )
10   vs.                                             ) Order
                                                     )
     THOMAS MURPHY,                                  )
11                                                   )
                                                     )
12                         Defendants.               )
                                                     )
13

14          The Court upon its own motion hereby orders a hearing to determine whether Defendant

15   is competent to stand trial. A court should “order such a hearing on its own motion, if there is

16   reasonable cause to believe that the defendant may presently be suffering from a mental disease or

17   defect rendering him mentally incompetent to the extent that he is unable to understand the nature

18   and consequences of the proceedings against him or to assist properly in his defense.” 18 U.S.C.

19   § 4241(a). The Court further orders “that a psychiatric or psychological examination of the

20   defendant be conducted, and that a psychiatric or psychological report be filed with the court,

21   pursuant to the provisions of section 4247(b) and (c).” § 4241(b).

22          The Ninth Circuit has found there to be such reasonable cause, where there is a “bona fide

23   doubt” at to the defendant’s competence to stand trial. Maxwell v. Roe, 606 F.3d 561, 568 (9th Cir.

24   2010). “[T]he test for such a bona fide doubt is ‘whether a reasonable judge . . . should have


                                                  1 of 4
              Case 6:21-cr-00011-RCJ          Document 71        Filed 02/24/21     Page 2 of 4




 1   experienced doubt with respect to competency to stand trial.’” Id. (quoting de Kaplany v. Enomoto,

 2   540 F.2d 975, 983 (9th Cir. 1976) (en banc). “[E]vidence of a defendant’s irrational behavior, his

 3   demeanor at trial, and any prior medical opinion on competence to stand trial are all relevant in

 4   determining whether further inquiry is required,” and “one of these factors standing alone may, in

 5   some circumstances, be sufficient.” Drope v. Missouri, 420 U.S. 162, 180 (1975).

 6          There is bona fide doubt as to whether Defendant is competent to stand trial in this case.

 7   On July 17, 2018, Magistrate Judge Jolie A. Russo found Defendant to be incompetent in another

 8   case. (Order, United States v. Murphy, 6:19-cr-00530-AA, ECF No. 19.) Defendant was only

 9   found to be competent on October 1, 2019 after a year of treatment. (Order, United States v.

10   Murphy, 6:19-cr-00530-AA, ECF No. 40.) That case was ultimately dismissed on June 11, 2020

11   without further consideration of competence. (See Order, United States v. Murphy, 6:19-cr-00530-

12   AA, ECF No. 121.) In addition to being previously found to be incompetent, Defendant’s actions

13   in these proceedings also raise concerns about Defendant’s competence. For example, in his initial

14   appearance, Defendant frequently interrupted the judge to make odd comments referring to himself

15   in the third-person as “Tommy Death” and threatening the people in the courtroom, such as:

16          You guys are the dangers. Like, I’m just not going to have this shit. Like, if you
            guys want to just do it and let me fucking have my release, and I’ll come back with
17          a court date where all the rapists I’ve been watching you let go like that or what?
            You want me to be your rape slave or your servant? That’s not going to happen,
18          mother-fucking, cock-sucking Tommy Death. I’ve got too many mother fuckers on
            you little bitches. I got your kids.
19

20   (ECF No. 59 at 10.) Similar statements can be found in Defendant’s pro se filings, for instance:

21         And I could very well ask God to make you all my slaves and servants, which is your
           true desire, and for war and terrorisms, but instead, that I have you all, instead I give
22         you back to the lord, the lord itself, for a time of peasantry and farming has come
           upon us, like a day turns into night, and a book is folded into two, only to someday
23         be opened again, that there shall be peace during the day, and tranquility in the night.

24   (ECF No. 57 at 6.)


                                                    2 of 4
                Case 6:21-cr-00011-RCJ        Document 71      Filed 02/24/21    Page 3 of 4




 1             Based on the finding that there is reasonable cause to believe that the Defendant is not

 2   competent to stand trial, the Court orders a psychiatric examination and report pursuant to 18

 3   U.S.C. § 4241(b) and a competency hearing pursuant to 18 U.S.C. § 4241(a). The Court further

 4   denies Defendant’s motion to proceed pro se until the Court has held the competency hearing. A

 5   defendant cannot waive a constitutional right unless the Court deems such a waiver to be

 6   “competent and intelligent,” including the right to proceed pro se. Faretta v. California, 422 U.S.

 7   806, 835 (1975). Courts utilize the same test for determining whether a defendant is competent to

 8   stand trial as for determining whether a defendant is competent to waive a constitutional right.

 9   Godinez v. Moran, 509 U.S. 389, 397 (1993); United States v. Arlt, 41 F.3d 516, 518 (9th Cir.

10   1994) (“[If a defendant is] competent to stand trial, he [is] competent to choose to proceed pro

11   se.”). Furthermore, for competency hearings, 18 U.S.C. § 4247(d) requires that “the person whose

12   mental condition is the subject of the hearing shall be represented by counsel . . . .” (emphasis

13   added).

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///


                                                   3 of 4
              Case 6:21-cr-00011-RCJ         Document 71        Filed 02/24/21     Page 4 of 4




 1                                            CONCLUSION

 2          IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 424l(b), a psychiatric or

 3   psychological examination of defendant be conducted by a licensed or certified psychiatrist or

 4   psychologist, and that a psychiatric or psychological report be filed with the court, pursuant to the

 5   provisions of 18 U.S.C. § 4247(b) and (c).

 6          IT IS FURTHER ORDERED that a Competency Hearing is set for 10:00A.M.,

 7   Wednesday, March 24, 2021, before Judge Robert C. Jones.

 8          IT IS FURTHER ORDERED that Motion for Self-Representation (ECF No. 64) is

 9   DENIED.

10          IT IS SO ORDERED.

11   Dated February 24, 2021.

12

13                                                 _____________________________________
                                                             ROBERT C. JONES
14                                                        United States District Judge

15

16

17

18

19

20

21

22

23

24

                                                   4 of 4
